PER CURIAM:
This is a suit for personal taxes for the year 1911, levied by Fairfax, a city of the fourth class, upon the estate of John F. Sly, deceased. The defendant is his executor and, as such, has said estate in charge. The personal property owned by the estate, upon which the taxes in controversy were levied, consists of money and solvent notes amounting to something over $123,000. Judgment was rendered for plaintiff and defendant has attempted to appeal.
The appeal has not been perfected so as to give the appellate court jurisdiction to consider the errors complained of, which are all matters of exception. The abstract of the record proper does not show the rendition of judgment, the filing of a motion for new trial, the action of the trial court thereon, that time was given for filing bill of exceptions, that an order was made filing the bill of exceptions and making it a part of the record, nor that an affidavit for appeal was filed1 and appeal allowed. The abstract of the record proper shows nothing but the petition and answer. Immediately following these is the so-called bill of exceptions. *381in which it is stated that the above things were done. But they are matters which must be shown by the record proper and not by the bill of exceptions. [Bower v. Daniel, 198 Mo. 289, l. c. 317; Pennowfsky v. Coerver, 205 Mo. 135; Harding v. Bedoll, 202 Mo. 625; Stark v. Zehnder, 204 Mo. 442; Continental Insurance Co. v. Hurst, 129 Mo. 627.] The certified copy of the judgment and order allowing-the appeal filed in the appellate court may perhaps supply the absence of a statement in the abstract that a judgment was rendered and that an appeal was allowed. [State ex rel. v. City of Stanberry, 172 Mo. 618.] Hence, the appeal should not be dismissed but the -case is here for review on that portion of the record proper which is.before the court and reviewable. [Coleman v. Roberts, 214 Mo. 634.]
We have examined such portion of the record proper, however, and find no error therein. The judgment is, therefore, affirmed.